Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 13, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143663                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOSEPH PALETTA and SHELLY PALETTA,                                                                      Brian K. Zahra,
            Plaintiffs-Appellees,                                                                                    Justices

  v                                                                SC: 143663
                                                                   COA: 298238
                                                                   Oakland CC: 2008-093717-NO
  OAKLAND COUNTY ROAD COMMISSION,
           Defendant-Appellant,
  and
  SUPREME SWEEPING SERVICES, INC.,
           Defendant.

  _________________________________________/

          On April 5, 2012, the Court heard oral argument on the application for leave to
  appeal the July 21, 2011 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal,
  we REVERSE the judgment of the Court of Appeals. The accumulation of gravel on the
  paved roadway was not actionable under the highway exception to the governmental tort
  liability act (MCL 691.1402) because an accumulation of gravel, whether natural or
  otherwise, does not implicate the defendant’s duty to maintain the highway in
  “reasonable repair.” MCL 691.1402(1); Nawrocki v Macomb Co Rd Comm’n, 463 Mich
  143, 160 (2000); Estate of Buckner v City of Lansing, 480 Mich 1243 (2008). We
  REMAND this case to the Oakland Circuit Court for entry of an order of summary
  disposition in favor of the Oakland County Road Commission.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would deny leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 13, 2012                      _________________________________________
           t0410                                                              Clerk